Citation Nr: 1741816	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  04-15 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent prior to August 22, 2016, and greater than 30 percent from August 22, 2016, for bilateral pes planus.

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

3.  Entitlement to an initial disability rating greater than 20 percent for lumbosacral strain with degenerative arthropathy (lumbar spine disability).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

(Pursuant to BVA Directive 8430 (May 17, 1999), a separate decision will be issued to address another claim in appellate status.)




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to March 1993.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.   

In July 2008, the Board remanded these matters for the AOJ to issue a statement of the case, and in December 2015, the Board remanded these matters to afford the Veteran a hearing before the Board.  The Veteran was afforded a March 2016 Board hearing that was presided over by the undersigned Veterans Law Judge, and a transcript of that hearing is associated with the claims file.  In May 2016, the Board remanded the claims for further development, and the case is again before the Board for further appellate proceedings.

A request for a TDIU due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record in conjunction with a claim for increased compensation, is part of that claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  Here, in January 2017, the Veteran submitted a claim for entitlement to a TDIU.  The Veteran has not indicated in any statement which disabilities result in his alleged inability to secure and maintain gainful employment.  The Board also notes that the Veteran reported on VA examination in August 2016 that he is working 32 hours a week as a dishwasher.  However, on VA examination regarding the lumbar spine in August 2017, it is noted that the Veteran's lumbar spine disability impacts his ability to work.  Thus, at this time, the Board finds that it is appropriate to address the matter of TDIU in conjunction with the appeals addressed in this decision.   

The issues of entitlement to an initial disability rating greater than 20 percent for lumbar spine disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 13, 2006, the Veteran's service-connected bilateral pes planus was manifested moderate flatfoot with pain on manipulation and use of the feet and less than marked pronation; but, severe flatfoot, characteristic callosities, or objective evidence of marked pronation is not shown.  
	
2.  From October 13, 2006, the Veteran's service-connected bilateral pes planus is manifested by severe flatfoot with objective evidence of marked deformity such as marked pronation, and pain on manipulation and use accentuated; but, pronounced flatfoot, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, is not shown.

3.  During the entire period on appeal, the Veteran's measured hearing loss was not shown to be worse than Level I for the right ear and Level I for the left ear.  


CONCLUSIONS OF LAW

1.  Prior to October 13, 2006, the criteria for an initial disability rating greater than 10 percent for bilateral pes planus, have not been met or approximated.   38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276, 5284 (2016).

2.  From October 13, 2006 to August 22, 2016, the criteria for an increased disability rating of 30 percent, but no higher, for bilateral pes planus, have been more nearly approximated.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276, 5284 (2016).

3.  From August 22, 2016, the criteria for a disability rating greater than 30 percent, for bilateral pes planus, have not been met or approximated.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276, 5284 (2016).

4.  For the entire appeal period, the criteria for a compensable disability rating for the service-connected bilateral hearing loss disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In May 2016, the Board remanded the case and directed the AOJ to obtain updated VA treatment records, and the AOJ did so.  The Board also directed the AOJ to contact the Veteran and request information regarding any outstanding relevant private treatment records, and the AOJ did so in a June 2016 letter.  Because the Veteran did not provide authorizations or information in response to this letter, no further action was required of VA to obtain any outstanding non-VA treatment records.  The Board also directed the AOJ to schedule the Veteran for VA examinations to determine the severity of his hearing loss and bilateral pes planus.  The Veteran was afforded such VA examinations in March 2016, and the examiners each provided the requested information for each disability.  The claims were readjudicated in an September 2016 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  Regarding the claims for increased ratings, because service connection has been granted and an initial disability rating and effective date have been assigned, the purpose for serving notice has been fulfilled and further VCAA notice as to the increased rating claim is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, identified and relevant post-service treatment records, records associated with the Veteran's claim for disability benefits from the Social Security Administration (SSA), and lay statements have been associated with the record.  Additionally, during the appeal period, the Veteran was afforded VA examinations regarding his bilateral foot and hearing disabilities.  

Rating Principles

The Veteran contends that the ratings that are assigned during the appeal period for his bilateral pes planus and bilateral hearing loss do not accurately reflect the severity of his disabilities.  

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  For the reasons discussed below, the facts show that staged ratings are appropriate in the claim for increased compensation for bilateral pes planus, and staged ratings are not appropriate in the claim regarding bilateral hearing loss.  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating any musculoskeletal disability, to include on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, pain on movement, restricted or excess movement of the joint, stiffness, swelling, incoordination, instability of station, disturbance of locomotion, weakness, fatigue, and lack of endurance, to include during flare-ups and with repetitive use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995) (the Deluca factors).   


Bilateral Pes Planus

The Veteran's service-connected bilateral pes planus is currently rated as 10 percent prior to August 22, 2016, and as 30 percent from August 22, 2016, under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276.  The Veteran contends that these ratings do not accurately depict the severity of his disability.  The Veteran's service-connected bilateral pes planus is currently evaluated under DC 5276, which pertains  specifically to bilateral pes planus.  Because DC 5276 contemplates the diagnosis of pes planus as well as the Veteran's service-connected pes planus symptomatology, the Board concludes that the Veteran's service-connected pes planus is appropriately evaluated under DC 5276.  

Under DC 5276, moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated as 10 percent disabling.  38 C.F.R. § 4.71a, DC 5276.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated as 30 percent disabling for bilateral disability.  A 50 percent rating is awarded where bilateral flatfeet are manifested by pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances.  

The words "moderate," "moderately severe," and "severe" as used in the diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of such terms by VA examiners and others is evidence to be considered by the Board, it is not dispositive of the issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran is competent to report his bilateral foot symptoms during the appeal period, and the Board finds that such reports of symptoms during the appeal period are credible.  

Prior to October 13, 2006, the evidence shows that the Veteran's service-connected bilateral pes planus was manifested by moderate flatfoot with pain on manipulation and use of the feet and less than marked pronation.  For instance, in a March 2002 VA primary care physician note, the Veteran reported pain in both feet and poor arch support.  He was referred to VA podiatry, and in a March 2002 VA podiatry note, the provider noted that there is full range of motion of all pedal and ankle joints, no gross deformities, and no callosities of significance.  X-rays showed mild to moderate pes planus.  The Veteran was prescribed arch supports.  (A June 2006 VA podiatry consult reveals that the Veteran did not attempt to obtain these inserts.)  In the October 2002 VA examination, the Veteran reported that he has moderate pain in both feet, increased with long periods of use.  X-rays showed moderate pes planus bilaterally.  The VA examiner noted that there was tenderness on the surface of the feet, and that there are no callouses .  The examiner noted that there were minimal symptoms of pes planus.  The June 2006 VA podiatry consult shows that the Veteran reported increasing pain in his feet.  The provider noted that "pronation is not that obvious but it is definitely there."  For these reasons, the criteria for "moderate" flat foot are met during the period prior to October 13, 2006, and a 10 percent rating is warranted under DC 5276.  

The Board acknowledges the Veteran's argument that because he was fitted for prosthetics in 2001, he meets the criteria for a 30 percent rating prior to October 13, 2006, as noted in the October 2016 letter from the Veteran's representative.  However, during the period prior to October 13, 2006, characteristic callosities are not shown.  Further, the Board finds that "pronation [that] is not that obvious" does not nearly approximated the level of severity contemplated by "marked" pronation.  Though the Veteran does have pain on use and manipulation during the period prior to October 13, 2006, because characteristic callosities are not shown, marked deformity such as pronation is not shown, and because the evidence shows  at worse moderate symptoms during this period, the criteria for severe flatfoot prior to October 13, 2006 are not met or approximated.  Accordingly, a rating greater than 10 percent prior to October 13, 2006 is not warranted under DC 5276. 

The Board acknowledges the Veteran's history of plantar fasciitis, as shown in the June 2006 VA podiatry consult for example, and the Board has considered the criteria under DC 5284.  DC 5284 provides ratings for "other foot injuries."  A 10 percent rating is warranted for "moderate" other foot injuries; a 20 percent rating is warranted for "moderately severe" other foot injuries; and a maximum 30 percent rating is warranted for "severe" other foot injuries.  However, the Veteran's fasciitis is not shown to manifest in symptoms other than those already contemplated by DC 5276, such as pain on use and pronation, and the Veteran's symptoms and functional impairment is shown to be moderate, as discussed above.  For these reasons, the criteria for "moderately severe" plantar fasciitis are not met or approximated, and a rating greater than 10 percent is not warranted prior to October 13, 2006 under DC 5284.  

Then, from October 13, 2006, the evidence shows that the Veteran's service-connected bilateral pes planus is manifested by severe flatfoot with objective evidence of marked deformity such as marked pronation, and pain on manipulation and use accentuated.  In an October 13, 2006 VA podiatry note, the provider noted that the Veteran was last seen on June 23, 2006.  The Veteran brought inserts from prosthetics that day.  The provider stated that without inserts, the Veteran has "severe pronation," no re-supination, and that the heel is much inverted.  The provider stated that with the inserts, the Veteran has less pronation and some re-supination.  The provider stated that after modifying the inserts, the Veteran "looks fairly neutral in position."  The provider noted that the Veteran has very painful feet and plantar fasciitis secondary to his pes planus.  The Veteran himself reported that after the provider modified the inserts, "he felt a lot different," and the provider noted that though the inserts will not be perfect, they would help more than the inserts he had had previously.  Further, on VA examination in April 2007, the VA examiner stated that the Veteran's feet have obvious pes planus deformity with pronation.  The examiner noted that there is slight angulation of 10 degrees in weight bearing alignment of the achilles tendon.  

Given the above discussed evidence, though indication of swelling on use and characteristic callosities are not shown, the Board finds that the evidence shows that the Veteran's bilateral pes planus more nearly approximates the level of severity contemplated by "severe" pes planus, and that the criteria for a 30 percent rating under DC 5276 are more nearly approximated from October 13, 2006.  Accordingly, an increased disability rating of 30 percent from October 13, 2006 to August 22, 2016 is warranted for bilateral pes planus is warranted.   38 C.F.R. § 4.7.  

On the other hand, from October 13, 2006, though the Veteran's disability is manifested by marked pronation and tenderness of the plantar surfaces of the feet, the above-discussed evidence does not show that the Veteran's pes planus is manifested by marked inward displacement and severe spasm of the tendo achillis on manipulation.  Indeed, there is no medical evidence or lay report of spasm of the tendo achillis on manipulation.  

The Board acknowledges that the Veteran has noted that his inserts cause his feet to hurt worse during the period from October 13, 2006, as reported in the April 2007 VA examination and the August 2016 VA examination.  The Board also acknowledges that based on the Veteran's subjective reports, the August 2016 VA examiner noted that though the Veteran has been prescribed orthotics, they do not relieve his symptoms.  See also March 2012 VA examination.  The Veteran also reported in November 2016 VA podiatry consult that his feet really hurt and the insoles he received "are no good."  However, the evidence shows that the Veteran's inserts do objectively somewhat improve the Veteran's flatfoot disability, specifically to include his level of pronation, as shown by the October 2006 VA podiatry consult.  Further, on VA examination in April 2007, the Veteran noted that his shoe inserts have variable efficacy.  The Board also notes that the efficacy of the inserts may vary due to the inserts being worn out and not replaced.  The Veteran testified in his March 2016 Board hearing that he does not use orthotics because they wore out, and VA never gave him the arches he asked for.  However, in the January 2017 VA podiatry note, significantly, the Veteran noted that he recently bought another pair of shoes with buildup and they are working for him, and that he will pick up his custom molded orthotics.  DC 5276 does not provide that a 50 percent rating is warranted for flatfoot disability that is not completely relieved, and therefore asymptomatic and painless, due to orthopedic shoes or appliances.  Given the above evidence, and the Board finds that the evidence shows some improvement of the Veteran's disability due to shoe orthotics, and flatfoot not improved by orthopedic shoes or appliances is not shown by the evidence.  For these reasons, the criteria for a 50 percent rating for bilateral pronounced flatfoot have not been met or approximated, and a rating greater than 30 percent is not warranted under DC 5276 from October 13, 2006.  

The Board has considered the Veteran's separately diagnosed arthritis during the period from October 13, 2006, as shown in a November 2007 VA podiatry note.  The Board also acknowledges that the Veteran's feet manifest in some limited range of motion during this period from October 13, 2006, as shown in the November 2007 VA podiatry note.  Arthritis with limited motion is rated under an appropriate diagnostic code based on the level of functional impairment.  Given that the maximum rating allowed under DC 5284 (pertaining to "other foot injuries") is 30 percent, an increased rating for arthritis is not warranted under DC 5284 from October 13, 2006.  The Board has considered the applicability of other diagnostic codes.  However, the Board concludes that no other diagnostic code is for application in this case. 

Bilateral Hearing Loss

The Veteran's service-connected bilateral hearing loss disability is currently evaluated as noncompensable for the entire appeal period under Diagnostic Code (DC) 6100 (hearing impairment).  The Veteran contends that this evaluation does not accurately depict the severity of his bilateral hearing loss and that his hearing loss has gotten worse.  DC 6100 contemplates the Veteran's diagnosis and symptoms of hearing impairment, and thus the Veteran is appropriately rated under DC 6100.  No other codes are for application.  

Evaluations of hearing loss must be conducted by a state-licensed audiologist and are based upon organic impairment of hearing acuity as measured by the results of a Maryland CNC speech discrimination test, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 hertz.  38 C.F.R. § 4.85(a) and (d).

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, DC 6100.  The assignment of disability ratings for hearing impairment is derived by mechanical application of the rating schedule to the numeric designations assigned after audiometric testing results are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The numeric designation of impaired efficiency (I through XI) will be determined for each ear by applying the appropriate table as required by 38 C.F.R. § 4.85 or 
§ 4.86.  In Table VI, the percent of discrimination resulting from the controlled speech discrimination tests, located along the vertical axis, is compared with the puretone threshold average, located along the horizontal axis.  In Table VIA, only the puretone threshold average is used.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 hertz, divided by four.  38 C.F.R. § 4.85.  The numeric designations resulting from Table VI or Table VIA are then matched between the "better" ear and the "poorer" ear on Table VII to determine the Veteran's disability rating under DC 6100.  38 C.F.R. § 4.85.

When there is an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(a), defined as when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating will be determined pursuant to the Roman numeral designation for hearing impairment from either Table VI or Table VIA, which ever results in the higher numeral.  Also, each ear will be evaluated separately in this regard.  Here, 38 C.F.R. § 4.86(a) does not apply because no such exceptional pattern of hearing impairment is shown at any point during the appeal period.  Also, because there is no evidence at any point during the appeal period of an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(b), defined as when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating provisions under 38 C.F.R. § 4.86(b) do not apply. 

The Veteran is competent to report his symptoms and observations, and the Board finds that such reports are credible.  The Veteran has reported recurrently during the appeal period that he believes his hearing continues to worsen.  See e.g., June 2017 VA audiological assessment; August 2016 VA examination (Veteran stated that he noticed that his hearing has changed and that a judge told him in June that the Veteran could not hear the judge); March 2005 VA examination (Veteran reported that he feels his hearing has decreased since the last evaluation).  The Veteran also notes that he has difficulty clearly understanding speech and has difficulty hearing in the presence of background noise, as reported in the May 2007 VA audiological examination and in  the Veteran's March 2016 Board hearing.  The Veteran has also reported difficulty understanding the television, as reported in the April 2002 VA audiology consult.  

The Board has considered these lay statements as to the subjective severity of the Veteran's bilateral hearing loss and functional impairments thereof and the Veteran's contention that his current disability rating does not accurately depict the severity of his bilateral hearing loss.  However, the Board finds that the audiological testing as to the severity of bilateral hearing loss is essentially a medical matter.  The record does not indicate that the Veteran has medical expertise or training in the field of audiology.  Thus, his essential contention that his subjective hearing loss is objectively more severe than as reflected in the audiological testing results of record is not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Thus, the Veteran's essential lay opinions that his subjective hearing loss impairment is objectively more severe than as reflected in the audiological testing results of record, and that the audiological testing results of record do not accurately reflect the objective severity of his hearing loss, have no probative value and are outweighed by the objective audiometric testing results of record performed by the audiologists in this case.  

In an April 9, 2002 VA audiological consult, the Veteran denied physical ear complaints and dizziness.  The VA audiogram that day showed the right ear puretone threshold average was 27.5 decibels, and the speech discrimination score was 98 percent.  After applying Table VI, the right ear has a numerical designation of Level I.  The left ear puretone threshold average was 28.75 decibels, and the speech discrimination score was 98 percent.  After applying Table VI, the left ear has a numerical designation of Level I.  Application of Table VII by comparing the right ear and left ear numerical designations shows that an evaluation of 0 percent is warranted.  

In a March 3, 2005 VA audiological note, the Veteran denied dizziness, pain, pressure, or fullness.  The VA audiogram that day showed the right ear puretone threshold average was 27.5 decibels, and the speech discrimination score was 96 percent.  After applying Table VI, the right ear has a numerical designation of Level I.  The left ear puretone threshold average was 27.5 decibels, and the speech discrimination score was 92 percent.  After applying Table VI, the left ear has a numerical designation of Level I.  Application of Table VII by comparing the right ear and left ear numerical designations shows that an evaluation of 0 percent is warranted.  The audiologist noted that the Veteran can be expected to have some difficulty understanding conversational speech in noisy listening situations. 

In a May 10, 2007 VA audiological examination, the audiogram that day showed the right ear puretone threshold average was 33 decibels, and the speech discrimination score was 98 percent.  After applying Table VI, the right ear has a numerical designation of Level I.  The left ear puretone threshold average was 31 decibels, and the speech discrimination score was 100 percent.  After applying Table VI, the left ear has a numerical designation of Level I.  Application of Table VII by comparing the right ear and left ear numerical designations shows that an evaluation of 0 percent is warranted.  The Veteran denied physical ear symptoms or dizziness.  

In a November 7, 2011 VA audiological consult, the Veteran denied dizziness, pain, pressure, or fullness.  The VA audiogram that day showed the right ear puretone threshold average was 38.75 decibels, and the speech discrimination score was 96 percent.  After applying Table VI, the right ear has a numerical designation of Level I.  The left ear puretone threshold average was 36.25 decibels, and the speech discrimination score was 96 percent.  After applying Table VI, the left ear has a numerical designation of Level I.  Application of Table VII by comparing the right ear and left ear numerical designations shows that an evaluation of 0 percent is warranted.  

In a February 1, 2013 VA audiological consult, no physical ear problems were noted.  The VA audiogram that day showed the right ear puretone threshold average was 48.75 decibels, and the speech discrimination score was 96 percent.  After applying Table VI, the right ear has a numerical designation of Level I.  The left ear puretone threshold average was 38.75 decibels, and the speech discrimination score was 92 percent.  After applying Table VI, the left ear has a numerical designation of Level I.  Application of Table VII by comparing the right ear and left ear numerical designations shows that an evaluation of 0 percent is warranted.  

In an August 19, 2016 VA audiological examination, the audiogram that day showed the right ear puretone threshold average was 43 decibels, and the speech discrimination score was 94 percent.  After applying Table VI, the right ear has a numerical designation of Level I.  The left ear puretone threshold average was 44 decibels, and the speech discrimination score was 92 percent.  After applying Table VI, the left ear has a numerical designation of Level I.  Application of Table VII by comparing the right ear and left ear numerical designations shows that an evaluation of 0 percent is warranted.  The Veteran denied ear pain, pressure, or vertigo.  

In a June 12, 2017 VA audiological assessment, the Veteran reported that he believes his hearing has worsened since his last evaluation.  The VA audiogram that day showed the right ear puretone threshold average was 42.5 decibels, and the speech discrimination score was 92 percent.  After applying Table VI, the right ear has a numerical designation of Level I.  The left ear puretone threshold average was 42.5 decibels, and the speech discrimination score was 92 percent.  After applying Table VI, the left ear has a numerical designation of Level I.  Application of Table VII by comparing the right ear and left ear numerical designations shows that an evaluation of 0 percent is warranted.  

On review, though the evidence does show worsening in severity of bilateral hearing loss over time during the appeal period, the criteria for a compensable disability rating for bilateral hearing loss have not been met or approximated under DC 6100 for the entire appeal period.  The Board concludes that the currently assigned noncompensable rating is appropriate.  

At no point during the appeal period have the criteria for ratings greater than those discussed above been met or approximated.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that ratings greater than those discussed above are warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).   

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record in conjunction with his claims for increased rating for bilateral hearing loss and bilateral pes planus.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Prior to October 13, 2006, entitlement to an initial disability rating greater than 10 percent for bilateral pes planus is denied. 

From October 13, 2006 to August 22, 2016, entitlement to an increased disability rating of 30 percent for the bilateral pes planus, is granted, subject to the law and regulations governing the payment of VA compensation benefits.

From August 22, 2016, entitlement to a disability rating greater than 30 percent for bilateral pes planus is denied.  

Entitlement to an initial compensable disability rating for bilateral hearing loss is denied.



REMAND

The Veteran contends that increased compensation for his lumbar spine disability is warranted.  VA afforded the Veteran a VA examination regarding the lumbar spine disability in August 2016.  The Board notes that the August 2016 VA examiner did not provide an opinion as to the impact of flare-ups of the Veteran's lumbar spine disability, specifically to include during the winter.  Further, the August 2016 VA examiner failed to reconcile her findings with the Veteran's reports of neurological symptoms in the legs and with her own findings of hypoactive reflexes on examination.   VA also afforded the Veteran a VA examination in August 2017; however, the examiner did not reconcile her finding of no radiculopathy with the Veteran's recurrently reported neurological symptoms in the lower legs or with the August 2016 VA examiner's hypoactive reflexes finding.  For these reasons, these VA examinations do not provide sufficient detail for the Board to make an informed decision regarding the Veteran's lumbar spine disability, and the Veteran should be afforded a new VA examination to determine the nature and severity of the Veteran's lumbar spine disability, to include whether he has any objective neurological abnormality associated with the disability.  38 C.F.R. § 4.2.  

In a March 2017 rating decision, the RO denied entitlement to TDIU, and in April 2017, the Veteran submitted a timely notice of disagreement against this rating decision to deny TDIU.  The RO has not yet issued a statement of the case regarding entitlement to TDIU.  Accordingly, the Veteran must be issued a statement of the case regarding the same.  Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1. Please issue a statement of the case that addresses the issue of entitlement to TDIU.  Inform the Veteran that he must perfect a timely appeal for this issue to be considered by the Board.  If, and only if, the Veteran perfects the appeal, return the issue to the Board.

2. Please schedule the Veteran for a VA examination with a physician to determine the nature and severity of the lumbar spine disability.  Forward the claims file to the examiner for review of the case.

Provide notice of the scheduled VA examination to the Veteran at his most recent address of record.  

The examiner is asked to perform all necessary testing, specifically to include joint testing for pain on both active and passive motion, and on weight bearing and non-weight bearing, as is required under Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner is asked to address the nature, all symptoms, and the severity of the Veteran's lumbar spine disability, in so doing, the examiner is asked to address the following:

(a) Please note the extent of limitation in terms of degree of limited range of motion.  The examiner should also set forth the extent of any functional loss present due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  If such is not possible without resorting to speculation, please explain why this is the case.



The examiner's attention is invited to the Veteran's report that in the winter months, he has flare-ups of his lumbar spine disability.  See March 2016 Board hearing transcript at p. 8-9.  The examiner's attention is also invited to the Veteran's report in the August 2017 VA examination that during a flare-up, he cannot get out of bed.  

(b) Please indicate the frequency and duration of any incapacitating episodes in the past 12 months.  Note that an incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician. 

(c) Please provide an opinion as to each objective neurological abnormality associated with the lumbar spine disability at any point during the appeal period (October 2001 to present).  Indicate the nerve roots involved for each objective neurological impairment found and the severity of the symptoms (e.g., mild, moderate, severe).  

If the examiner finds that the Veteran does not have an objective neurologic abnormality that is associated with the service-connected disability, the examiner is asked to explain why.  

Please note that the August 2016 VA examiner failed to reconcile her finding of no objective neurological abnormality with the Veteran's reports of neurological symptoms in the legs and with her own findings of hypoactive reflexes on examination.  The examiner's attention is invited to the Veteran's reports of neurological symptoms in the legs.  See e.g., March 2016 Board hearing transcript at p. 9 (reporting numbness and tingling in his legs that was treated by VA); May 2017 VA Pain Medicine Consult (reporting neurological symptoms).  

(d) Please interview the Veteran as to his work history, and please comment on the impact of the Veteran's lumbar spine disability on his ability to perform tasks in a work-like setting.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.

3. Complete the above development and any additional development that is deemed warranted.  Then readjudicate the claim on appeal, and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claims are returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


